UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4347
BRANDI LATOYA JORDAN,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4361
DANNY ANTONIO JORDAN, SR.,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
        for the Western District of Virginia, at Lynchburg.
                Norman K. Moon, District Judge.
                           (CR-01-31)

                      Submitted: April 18, 2003
                       Decided: June 6, 2003

  Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Sofie W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington,
North Carolina; Craig W. Sampson, LAW OFFICE OF CRAIG W.
2                      UNITED STATES v. JORDAN
SAMPSON, Richmond, Virginia, for Appellants. John L. Brownlee,
United States Attorney, Joseph W.H. Mott, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Danny and Brandi Jordan were convicted by a jury of conspiracy
to defraud the United States, 18 U.S.C. § 371 (2000); wire fraud, 18
U.S.C. § 1343 (2000); mail fraud, 18 U.S.C. § 1341 (2000); advise in
the preparation of false tax returns, 26 U.S.C. § 7206(2) (2000); and
submitting fraudulent tax returns, 26 U.S.C. § 7206(1) (2000). Danny
Jordan was sentenced to 87 months imprisonment; Brandi Jordan was
sentenced to 63 months imprisonment. They noted timely appeals.

   In late 1999, Danny and Brandi Jordan began promoting a tax
"strategy" which promised to reduce their potential clients’ tax liabil-
ity, thereby generating large tax refunds, by becoming "business part-
ners" with Danny Jordan. The "strategy" involved fictitious
deductions on a Schedule C (profit or loss from business), resulting
in large refunds; the Jordans received 30% of the refunds as their fee.

   At trial, the Government introduced evidence establishing that the
Jordans prepared 527 federal returns which claimed a total of
$11,085,429 in fraudulent business deductions. The total amount of
refunds shown on these returns was $1,774,460; however, only 171
refunds were actually issued, totaling $575,222. At sentencing, the
Government provided additional information regarding state tax
losses—specifically, 540 state tax returns totaling $532,914 in fraudu-
lent refunds. The Government also introduced 80 tax returns which
were prepared but not filed, claiming fraudulent refunds totaling
$232,155, and an additional 101 returns seized from computer files
                        UNITED STATES v. JORDAN                         3
totaling $342,215 in fraudulent refunds. Altogether, the losses attrib-
utable to the Jordans totaled $2,958,071. The Jordans objected to the
loss calculations, arguing that the total amount should not have
included either state tax losses or refunds claimed on unfiled returns.
The district court overruled the objections and sentenced Danny Jor-
dan to 87 months imprisonment and Brandi Jordan to 63 months
imprisonment. The Jordans timely appealed.

   The Jordans first contend that the district court erred by including
the amount of state tax return losses in calculating their base offense
levels. The district court’s findings of fact at sentencing are reviewed
for clear error. 18 U.S.C. § 3742; United States v. Fletcher, 74 F.3d
49, 55 (4th Cir. 1996); United States v. Williams, 977 F.2d 866, 869
(4th Cir. 1992). The district court’s legal conclusions are subject to
de novo review. United States v. Brock, 211 F.3d 88, 90 (4th Cir.
2000).

   "Tax loss," for sentencing purposes, is defined as "the total amount
of loss that was the object of the offense (i.e., the loss that would have
resulted had the offense been successfully completed)." USSG
§ 2T1.1(c)(1). In determining total tax loss, "all conduct violating the
tax laws should be considered as part of the same course of conduct
or common scheme or plan unless the evidence demonstrates that the
conduct is clearly unrelated." USSG § 2T1.1, comment. n.2. This
court has recently held that tax loss may include amounts in returns
prepared by the defendant but not included in the indictment. United
States v. Hayes, 322 F.3d 792, 801-02 (4th Cir. 2003).

   Here, the state tax returns mirrored the federal returns with respect
to the amounts of fraudulent business deductions claimed and were
prepared contemporaneously with the federal return. We therefore
find that the district court’s inclusion of these amounts as relevant
conduct was not clearly erroneous. Similarly, the district court’s
inclusion of the amounts claimed on unfiled returns as relevant con-
duct was not clearly erroneous. See id.

   Next, the Appellants argue that the district court erred in denying
their motions for judgment of acquittal, Fed. R. Crim. P. 29, because
they held a good faith belief in the legality of their tax program. This
Court reviews the denial of a motion for a judgment of acquittal de
4                       UNITED STATES v. JORDAN
novo. United States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).
Where, as here, the motion is based on insufficient evidence, the rele-
vant question is not whether the court is convinced of guilt beyond
a reasonable doubt, but rather whether the evidence, when viewed in
the light most favorable to the government, was sufficient for a ratio-
nal trier of fact to have found the essential elements of the crime
beyond a reasonable doubt. Glasser v. United States, 315 U.S. 60, 80
(1942); United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996)
(en banc).

   The Appellants challenge the sufficiency of the evidence on the
grounds that they held a good faith belief in the legality of their pro-
gram. In criminal tax prosecutions, a good faith misunderstanding of
the law or a good faith belief that one is not violating the law negates
willfulness, whether or not the belief is objectively reasonable. Cheek
v. United States, 498 U.S. 192, 202-203 (1991). However, the taxpay-
er’s subjective beliefs regarding his "ignorance of the law" or his
"misunderstanding of the law" is a question for the jury. Id. 498 U.S.
at 203. Here, the district court properly instructed the jury on the good
faith defense and the Government’s burden of proof. Both Appellants
testified at length regarding their understanding of the program and
the basis for their beliefs in its legality; the jury chose not to believe
them. This finding is not subject to review. United States v. Saunders,
886 F.2d 56, 60 (4th Cir. 1989).

   Finally, Danny Jordan asserts that the district court erred in failing
to submit the amount of loss to the jury for a determination beyond
a reasonable doubt, relying on Apprendi v. New Jersey, 530 U.S. 466
(2000). Apprendi is not implicated when the sentencing court makes
factual findings that increase the guideline range but the sentence
does not exceed the statutory maximum. Harris v. United States, 122
S. Ct. 2406, 2418 (2002); United States v. Kinter, 235 F.3d 192, 199-
202 (4th Cir. 2000). Here, the enhancements for amount of loss did
not increase either Danny or Brandi’s sentence above the statutory
maximum. Consequently, Apprendi is not implicated. See also United
States v. Photogrammetric Data Servs., 259 F.3d 229, 257-59 (4th
Cir. 2001) (finding no Apprendi violation where sentence for fraud
convictions was based on loss determined by district court at sentenc-
ing and ultimate sentence was within the statutory maximum).
                      UNITED STATES v. JORDAN                     5
   Danny Jordan has moved for leave to file a pro se supplemental
brief. We grant the motion. We have reviewed Jordan’s claims raised
therein and find them to be without merit. Accordingly, we affirm
Danny Jordan’s and Brandi Jordan’s convictions and sentences. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED